United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 14, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40548
                          Summary Calendar



JORGE ALVAREZ

                      Plaintiff - Appellant

     v.

RON ENGLAND, Camp County Deputy Sheriff

                      Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:02-CV-184
                       --------------------

Before KING, Chief Judge, and JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

     Jorge Alvarez appeals from the district court’s summary-

judgment dismissal of his 42 U.S.C. § 1983 action against Ronald

England, a former deputy sheriff of Camp County, Texas.        Alvarez

asserts that England violated the Fourth Amendment by applying

excessive, objectively unreasonable force against him, thereby

causing him injury.   Alvarez further argues that England is not

protected by qualified immunity.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40548
                                -2-

     Alvarez was a passenger in a vehicle that was frequently

driven by Valentin Aguirre, an individual with an extensive

criminal history which included assault and weapons violations.

The police believed that Aguirre might be in possession of

firearms and illegal narcotics.   Alvarez did not comply with the

police officers’ orders to remain in the vehicle, and once he was

out of the car, to get on the ground.     England could recognize

Aguirre and knew that Alvarez was not Aguirre.     However, because

the windows of the vehicle were tinted, the police could not see

if Aguirre was hidden in the car or if the occupants of the car

possessed weapons.   Under those circumstances, it was objectively

reasonable for a police officer to believe that Alvarez posed a

serious danger to the officers and the public when he appeared to

head back into the car and it was objectively reasonable for a

police officer to apply non-deadly force to gain control over the

situation.   This court is not to employ “the 20/20 vision of

hindsight,” but must consider “the fact that police officers are

often forced to make split second judgments--in circumstances

that are tense, uncertain, and rapidly evolving--about the amount

of force that is necessary in a particular situation.”     See

Graham v. Connor, 490 U.S. 386, 396-97 (1989).     Because no

reasonable fact-finder could conclude that England’s use of force

was unreasonable and excessive, this court need not decide

whether England is entitled to qualified immunity.
                          No. 03-40548
                               -3-

     The district court did not err in awarding summary judgment

to England.

     AFFIRMED.